Name: Commission Regulation (EC) NoÃ 1259/2006 of 11 August 2006 amending Council Regulation (EC) NoÃ 51/2006 as regards the catch limits for the stock of Norway pout in ICES zones IIa (EC waters), IIIa and IV (EC waters)
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 23.8.2006 EN Official Journal of the European Union L 229/3 COMMISSION REGULATION (EC) No 1259/2006 of 11 August 2006 amending Council Regulation (EC) No 51/2006 as regards the catch limits for the stock of Norway pout in ICES zones IIa (EC waters), IIIa and IV (EC waters) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 51/2006 of 22 December 2005 fixing for 2006 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Article 5(7) thereof, Whereas: (1) Preliminary catch limits for the stock of Norway pout in ICES zones IIa (EC waters), IIIa and IV (EC waters) are laid down in Annex IA to Regulation (EC) No 51/2006. (2) Pursuant to Article 5(7) of that Regulation, the Commission may revise the catch limits in the light of scientific information collected during the first half of 2006. (3) In the light of the scientific information collected during the first half of 2006, the final catch limits for Norway pout in the zones concerned should be fixed. (4) Annex IA to Regulation No 51/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EC) No 51/2006 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2006. For the Commission Joe BORG Member of the Commission (1) OJ L 16, 20.1.2006, p. 1. Regulation as last amended by Regulation (EC) No 941/2006 (OJ L 173, 27.6.2006, p. 1). ANNEX Annex IA to Regulation (EC) No 51/2006 is amended as follows: The entry concerning the stock of Norway pout in zones IIa (EC waters), IIIa and IV (EC waters) is replaced by the following: Species : Norway pout Trisopterus esmarki Zone : IIa (EC waters), IIIa, IV (EC waters) NOP/2A3A4. Denmark 93 913 Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 18 The Netherlands 69 EC 94 000 Norway 1 000 (1) TAC pm (1) This quota may be fished in Division VIa, North of 56 ° 30 ² N.